Pemberton, C. J.
The defendant was convicted in the trial court of practicing medicine without a license so to do. The defendant had, before this conviction, been tried by the state board of medical examiners on a charge of unprofessional, immoral, and dishonorable conduct, convicted on said charge by said board, and his license to practice medicine in this state revoked. From the judgment of said board the defendant appealed to the district court, where the judgment of the board was affirmed, and judgment in said court rendered, revoking his license. From the judgment of the district court the defendant appealed to this court. On such appeal this court reversed the judgment of the district court revoking defendant’s license. (State ex rel. Baldwin v. Kellogg, ante, p. 426.) The judgment of conviction in this case was based upon the judgment of the district court in the case of the state board of medical examiners against this defendant, wherein his fícense was revoked, as aforesaid. As the judgment of the district court in said case, revoking defendant’s license, has been reversed the judgment of conviction in this case must necessarily be reversed, for the reason that there is nothing to support it. Judgment reversed.

Reversed,

De Witt, J, concurs.